NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                 MELL T. BRU’TON,
                  Plaintiff-Appellant

                           v.

                  UNITED STATES,
                  Defendant-Appellee
                ______________________

                      2015-5087
                ______________________

    Appeal from the United States Court of Federal
Claims in No. 1:14-cv-00744-LB, Judge Lawrence J.
Block.
               ______________________

               Decided: October 9, 2015
               ______________________

   MELL T. BRU’TON, Only, TN, pro se.

    DANIEL S. HERZFELD, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, for defendant-appellee. Also represented
by MARTIN F. HOCKEY, JR., ROBERT E. KIRSCHMAN, JR.,
BENJAMIN C. MIZER.
                ______________________
2                                             BRU’TON v. US




PER CURIAM.
     Mell T. Bru’ton appeals the decision of the Court of
Federal Claims dismissing his complaint for failure to
prosecute. Because the Court of Federal Claims lacked
subject matter jurisdiction over Mr. Bru’ton’s claims, we
affirm.
                       BACKGROUND
    On Aug. 18, 2014, Mell T. Bru’ton brought this case
against the United States in the Court of Federal Claims
based on the alleged wrongful death of Anthony A. Bru-
ton, Jr., a relative of the plaintiff. On Oct. 17, 2014, the
United States moved under Rule 12(b)(1) of the Rules of
the Court of Federal Claims (“RCFC”) to dismiss Mr.
Bru’ton’s complaint for lack of subject matter jurisdiction.
Eventually, the Court of Federal Claims dismissed Mr.
Bru’ton’s case for failure to prosecute. The Court of
Federal Claims denied Mr. Bru’ton’s motions for reconsid-
eration under RCFC 59 and 60, and Mr. Bru’ton appealed
to this court. We have jurisdiction under 28 U.S.C. §
1295(a)(3).
                       DISCUSSION
    Subject matter jurisdiction of the Court of Federal
Claims is a question of law, which we review de novo.
Emery Worldwide Airlines, Inc. v. United States, 264 F.3d
1071, 1078 (Fed. Cir. 2001) (citing RAMCOR Servs. Group
v. United States, 185 F.3d 1286, 1288 (Fed. Cir. 1999)).
Lack of subject matter jurisdiction may be raised as a
ground for dismissal at any stage of litigation, including
appeal. Cent. Pines Land Co. v. United States, 697 F.3d
1360, 1364 n.1 (Fed. Cir. 2012) (citing Arbaugh v. Y & H
Corp., 546 U.S. 500, 506-07 (2006)).
    Mr. Bru’ton’s complaint alleges torts committed by
the Department of Veterans Affairs leading to the wrong-
ful death of Anthony A. Bruton, Jr. The Court of Federal
BRU’TON V. US                                             3




Claims does not have subject matter jurisdiction over tort
or wrongful death claims. The jurisdiction of the Court of
Federal Claims stems primarily from the Tucker Act,
which grants the court jurisdiction over “any claim
against the United States founded either upon the Consti-
tution, or any Act of Congress or any regulation of an
executive department, or upon any express or implied
contract with the United States, or for liquidated or
unliquidated damages in cases not sounding in tort.” 28
U.S.C. § 1491(a)(1) (emphasis added). It is well estab-
lished that the Court of Federal Claims does not have
jurisdiction over tort claims. See, e.g., Trafny v. United
States, 503 F.3d 1339, 1340 (Fed. Cir. 2007); Martinez v.
United States, 391 Fed.Appx. 876, 878 (Fed. Cir. 2010).
Suits seeking money damages from the United States for
tort or wrongful death must instead be brought in U.S.
district court under the Federal Tort Claims Act, 28
U.S.C. § 1346 et seq. On appeal Mr. Bru’ton raises a
number of other tort claims based on alleged injuries to
himself. These claims are equally outside the jurisdiction
of the Court of Federal Claims.
    Mr. Bru’ton also asserts a claim pursuant to 28 U.S.C.
§ 1495. Under this statute, the Court of Federal Claims
has jurisdiction to adjudicate claims for damages by any
person unjustly convicted of an offense against the United
States and imprisoned. However, Mr. Bru’ton is currently
imprisoned by the State of Tennessee for state law crimes,
not by the United States. Section 1495 cannot provide an
alternative ground for jurisdiction. Robinson v. United
States, 230 F.3d 1382 (Fed. Cir. 2000) (unpublished table
decision) (“[A] claim under § 1495 is cognizable only if the
claimant was unjustly convicted of a crime against the
United States.”).
    The Court of Federal Claims never had subject matter
jurisdiction over Mr. Bru’ton’s complaint, and on this
basis we affirm the court’s dismissal of his suit. We need
4                                         BRU’TON v. US




not decide whether the Court of Federal Claims properly
dismissed for failure to prosecute.
                     AFFIRMED
                       COSTS
    No costs.